UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 000-54549 Accelerated Acquisitions XVII, Inc. (Exact name of registrant as specified in its charter) Delaware 45-3743440 (Stateorotherjurisdictionof (I.R.S.Employer incorporationororganization) IdentificationNo.) 951 Mariners Island Boulevard, Suite 300 San Mateo, California 94404 (Address of principal executive offices) (650) 283-2653 (Registrant’s telephone number, including area code) Securities registered under Section 12(b) of the Exchange Act: None. Securities registered under Section 12(g) of the Exchange Act: Common Stock, $0.0001 par value per share (Title of Class) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, non-accelerated filer or a smaller reporting company. See definition of “accelerated filer”, “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes þNo o Indicate the number of shares outstanding of each of the issuer’s classes of the common stock, as of the latest practicable date: Common Stock, $0.0001 par value: 5,000,000 shares outstanding as of February 13, 2014. ACCELERATED ACQUISITIONS XVII, INC. - INDEX - Page(s) PART I – FINANCIAL INFORMATION: Item 1. Financial Statements (unaudited) 3 Balance Sheets as of December 31, 2013 (unaudited) and September 30, 2013 (audited) 3 Statements of Operations for the three months ended December 30, 2013 and 2012 and for the period from inception(October 21, 2011) throughDecember 31, 2013 (unaudited) 4 Statement of Changes in Stockholders’ Deficit (unaudited) 5 Statements of Cash Flows for the three months ended December 31, 2013 and 2012 and for the period from inception (October 21, 2011) to December 31, 2013 (unaudited) 6 Notes to Financial Statements (unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 13 Item4T. Controls and Procedures 13 PART II – OTHER INFORMATION: Item 1. Legal Proceedings 14 Item 1A Risk Factors 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults Upon Senior Securities 14 Item 4. (Reserved and Removed) 14 Item 5. Other Information 14 Item 6. Exhibits 15 Signatures 16 - 2 - PART - FINANCIAL INFORMATION ITEM 1 - FINANCIAL STATEMENTS ACCELERATED ACQUISITIONS XVII, INC. (A Development Stage Company) Balance Sheets December 31, September 30, ASSETS CURRENT ASSETS: Cash $ - $ - TOTAL ASSETS - - LIABILITIES AND STOCKHOLDERS' DEFICIT STOCKHOLDERS' EQUITY: Preferred stock, $0.0001 par value; 10,000,000 shares authorized; none issued or outstanding Common stock, $0.0001 par value; 100,000,000 shares authorized; 5,000,000 shares issued and outstanding at December 31, 2013 and September 30, 2013 Additional paid-in capital Accumulated Deficit ) TOTAL SHAREHOLDERS' DEFICIT $ - $ - The accompanying notes are an integral part of these financial statements. - 3 - ACCELERATED ACQUISITIONS XVII, INC. (A Development Stage Company) Statements of Operations October 21, (Inception) Three months ended Three months ended Through December 31, December 31, December 31, Revenues $ - $ - $ - Operating expenses: General and administrative $ - $ $ Operating loss $ - $ $ Net loss $ - $ $ Basic and diluted net loss per share $ - $ Basic earnings (loss) per share - Basic and diluted Weighted average number of common shares outstanding The accompanying notes are an integral part of these financial statements. - 4 - ACCELERATED ACQUISITIONS XVII, INC. (A Development Stage Company) Statement of Stockholders' Equity Number of Common Shares Amount Additional Paid-In Capital Deficit Accumulated during development stage Total Balance at inception - $
